*813
ORDER

PER CURIAM:
Aaron Delaney appeals the denial of his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. On appeal, he claims that the motion court clearly erred in denying his motion without granting an evidentiary hearing because he sufficiently pled that his counsel was ineffective for failing to call three witnesses. This court finds that Mr. Delaney failed to allege sufficient facts entitling him to an evidentiary hearing on his claim. Since a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment of the motion court is affirmed. Rule 84.16(b).